Citation Nr: 0808955	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a waiver of recovery of an overpayment of 
service-connected compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 30, 1972 to 
April 4, 1980 for purposes of  Department of Veterans Affairs 
(VA) benefits.  The veteran also had a period of service from 
April 5, 1980 to March 1, 1982.  However, the veteran is 
barred from receiving VA benefits for this period of service 
as his service was characterized as dishonorable.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in April 2003, and a 
substantive appeal was received in May 2003.    


FINDINGS OF FACT

1.  An overpayment of VA service-connected compensation 
benefits in the amount of $2,541.86 was not due to the 
veteran's fraud, misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of 
the veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  Recovery of the overpayment would not deprive the veteran 
of basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA compensation benefits in the amount of 
$2,541.86 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested waiver of the collection of an 
overpayment of VA service-connected compensation benefits in 
the calculated amount of $2,541.86.   The evidence of record 
reflects that the veteran is service-connected for myofascial 
injury, neck, with dystonia, spasmodic torticollis and 
writer's cramp, currently rated as 20% disabling, effective 
January 10, 2000, and residuals, Bell's palsy, currently 
rated as 10 percent disabling, effective August 17, 1984.  In 
September 2002, VA received information that the veteran may 
have been incarcerated since January 22, 2002.  In October 
2002, VA sent a letter to the veteran informing him that if 
he was indeed incarcerated, his VA benefits would be reduced 
in accordance with 38 U.S.C.A. § 5312, which provides that 
any person entitled to compensation who is incarcerated in a 
Federal, State, or local penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends, in an amount that exceeds 10 percent.  In 
November 2002, the veteran submitted a statement confirming 
that he had been incarcerated since January 22, 2002.  Per a 
February 2003 determination, VA reduced the veteran's 
compensation payments, effective March 23, 2002, the 61st day 
of the veteran's confinement.   

In February 2003, the veteran submitted a Financial Status 
Report.  The report listed the veteran's total monthly income 
as unknown, but listed his total monthly expenses for his son 
were $610.00.  He also indicated that he had monthly payments 
for debt owed in the amount of $85.00.

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  In April 2003, 
VA made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with VA's initial determination.  It does not 
appear that any actions of the veteran were taken with intent 
to seek an unfair advantage in collecting VA compensation 
benefits and with knowledge of the likely consequences.  

Although VA determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, it was 
determined that recovery of the overpayment of VA 
compensation benefits would not be against equity and good 
conscience.  In cases where there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a), in order to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a).  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record and the applicable regulatory provisions, the 
Board finds that in the instant matter, the veteran must be 
assigned some fault with respect to the creation of the 
overpayment.  The claims file shows that in June 2000 and 
July 2000, the veteran was sent award letters along with a 
Disability Compensation Award Attachment that notified him of 
the requirement to reduce benefits upon incarceration.  In 
turn, there is also no fault on the part of VA in that notice 
was sent to the veteran informing him of the reduction 
shortly after VA received notice of possible incarceration.  

Further, in regard to whether collection would defeat the 
purpose of the benefit and whether failure to collect would 
cause unjust enrichment to the debtor, the Board notes that 
the veteran received benefits he was not entitled to receive 
or in excess of what he was entitled to receive.  The veteran 
was fully informed to report if at any time he became 
incarcerated.  Thus, the recoupment of those benefits did not 
defeat the purpose of the benefit because under the law, the 
veteran was not eligible to receive such benefits.  A failure 
to recoup the benefits would cause unjust enrichment to the 
debtor for the same reason.  Likewise, there is no indication 
that the veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  As the veteran is currently incarcerated, the 
basic necessities of life such as food and shelter are 
currently being provided.  The Board recognizes that the 
veteran has indicated that he needs to support his son, but 
he has not furnished sufficient financial information to show 
his income versus his son's expenses.  The Board recognizes 
the February 2003 Financial Status Report listed the son's 
expenses as $610.00, but the veteran failed to report his 
income.  Thus, the Board does not believe that recovery of 
the overpayment would deprive the veteran of the basic 
necessities of life.  Quite the contrary, again, as the 
veteran is incarcerated, his basic necessities of life are 
currently being met.  The Board is simply unable to conclude 
that there is undue financial hardship in this case.  

At this point the Board points out that the veteran initially 
indicated that he would like an apportionment of his VA award 
for his son.  The RO duly acknowledged this claim and the 
record shows that the RO requested supporting financial 
information from the veteran and his son.  However, no 
responses were received and the RO denied the apportionment 
claim on the basis that there was inadequate evidence to meet 
the criteria for such an award.  

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  However, 
the notice provisions of the VCAA are inapplicable to waiver 
claims.  Barger v. Principi, 16 Vet.App. 132 (2002).  


ORDER

Waiver of overpayment is not warranted.  The appeal is 
denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


